Citation Nr: 9923471	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-03 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for digestive system 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
September 1992, including service in the Southwest Asia 
theater of operations from October 1990 to April 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
This case was remanded by the Board in April 1998 for further 
development; it was returned in June 1999.

The Board initially notes that the veteran submitted a Notice 
of Disagreement in April 1997 with respect to a February 1997 
rating decision which assigned a 10 percent evaluation for 
left knee disability.  While the Board brought this matter to 
the RO's attention in April 1998, there is no indication that 
the RO has issued the veteran a Statement of the Case with 
respect to that issue.  This matter is therefore again 
referred to the RO for appropriate action.


REMAND

Briefly, the Board's April 1998 remand requested that the 
veteran be afforded an examination of his digestive system 
disability and that, if a clinical diagnosis was established, 
an opinion be furnished by the examiner as to whether it is 
at least as likely as not that such disorder is etiologically 
related to service.

The record reflects that the veteran was thereafter afforded 
a VA examination in September 1998, at which time he reported 
that he began to have problems with his stomach in service 
after returning from Southwest Asia.  He complained of 
cramping, nausea and frequent bowel movements with loose 
stools associated with eating, as well as gas and bloating 
symptoms.  He also reported heartburn symptoms.  Physical 
examination of the veteran was normal, and an upper 
gastrointestinal series was unremarkable.  Nevertheless, the 
examiner diagnosed the veteran with gastroesophageal reflux 
disease and irritable bowel syndrome.  Moreover, the examiner 
stated that he reviewed the results of an 
esophagogastroduodenoscopy completed on June 11, 1997, which 
purportedly showed the presence of duodenal erosions; he 
diagnosed the veteran with duodenal erosions as well.  With 
respect to the etiology of the disorders, the examiner stated 
that all diagnosed digestive conditions were idiopathic and 
not service related.  He stated, however, that the veteran's 
symptoms did develop while he was in service.  

Although the examiner claimed to have extensively reviewed 
medical evidence on file, the Board notes that a copy of the 
June 1997 esophagogastroduodenoscopy referenced by the 
examiner is not of record, the veteran's service medical 
records are negative for evidence of a digestive system 
disorder, and that the only other pertinent medical evidence 
on file is the report of an April 1996 VA examination which 
shows a diagnosis of dyspepsia.  Under the circumstances, the 
Board finds that the September 1998 VA examination report is 
not adequate for adjudication purposes.

The Board also notes that the RO still has not considered 
whether service connection is warranted for the veteran's 
claimed disability on a presumptive basis under 38 C.F.R. 
§ 3.317 (1998).  Moreover, although the Board's April 1998 
remand requested that the RO provide the veteran and his 
representative with a supplemental statement of the case 
which includes notice of the provisions of 38 C.F.R. § 3.317, 
the RO has not complied.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
all health care providers who have 
treated him since his discharge from 
service for any digestive system 
disorder.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain a 
copy of all indicated records.

2.  Then, the veteran should be 
provided a VA examination by a 
specialist in digestive system 
diseases who has not previously 
examined the veteran to determine 
the nature, extent and etiology of 
any currently present digestive 
system disability.  All indicated 
studies, including an upper 
gastrointestinal series, should be 
performed.  If the examination 
results in a clinical diagnosis of a 
digestive system disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder 
originated in service of is 
otherwise etiologically related to 
service.  If such a diagnosis can 
not be rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any currently present 
digestive system disorder and 
include a discussion concerning the 
duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.

The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.  The 
examination report must be typed. 

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the claim for service 
connection for disability of the 
digestive system.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, he and 
his representative should be 
provided a supplemental statement of 
the case which includes notice of 
the provisions of 38 C.F.R. § 3.317.  
The veteran and his representative 
should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


